DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Bing Ai (Reg. No 43,312) on 2/2/2021.

The application has been amended as follows:
Claim 1. (Currently amendment) An image sensor comprising:
a pixel array including a plurality of pixel blocks operable to convert light into electrical signals,
each of the plurality of pixel blocks comprising:
a first light receiving circuit including a plurality of unit pixels that share a first floating diffusion;
a second light receiving circuit arranged adjacent to the first light receiving circuit in a second direction, and including a plurality of unit pixels that share a second floating diffusion;
a first driving circuit positioned between the first light receiving circuit and the second light receiving circuit;
a second driving circuit positioned adjacent to the other side facing away from one 
a third driving circuit positioned adjacent to the first driving circuit or the second driving circuit,
wherein the plurality of pixel blocks include a first pixel block and a second pixel block, which is positioned adjacent to the first pixel block in a first direction crossing the second direction, and the third driving circuit of the first pixel block is positioned closer to the first light receiving circuit or the second light receiving circuit of the second pixel block than the first light receiving circuit or the second light receiving circuit of the first pixel block, [[and]]
wherein the first floating diffusion, the second floating diffusion, the first driving circuit, the second driving circuit, and the third driving circuit are electrically connected with each other, and
wherein:
the first driving circuit comprises a driver transistor;
the second driving circuit comprises a reset transistor; and
the third driving circuit comprises a selection transistor coupled in series to the driver transistor,
wherein a gate of the driver transistor and a source of the reset transistor are electrically connected to both the first floating diffusion and the second floating diffusion.

Claim 3 (Cancelled).

Claim 5. (Currently amendment) An image sensor comprising:
a pixel array including a plurality of pixel blocks operable to convert light into electrical signals,
each of the plurality of pixel blocks comprising:
a first light receiving circuit including a plurality of unit pixels that share a first floating diffusion;
a second light receiving circuit arranged adjacent to the first light receiving circuit in a second direction, and including a plurality of unit pixels that share a second floating diffusion;
a first driving circuit positioned between the first light receiving circuit and the second light receiving circuit;
a second driving circuit positioned adjacent to the other side facing away from one side of the first light receiving circuit or the second light receiving circuit, which is adjacent to the first driving circuit; and
a third driving circuit positioned adjacent to the first driving circuit or the second driving circuit,
wherein the plurality of pixel blocks include a first pixel block and a second pixel block, which is positioned adjacent to the first pixel block in a first direction crossing the second direction, and the third driving circuit of the first pixel block is positioned closer to the first light receiving circuit or the second light receiving circuit of the second pixel block than the first light receiving circuit or the second light receiving circuit of the first pixel block, [[and]]
wherein the first floating diffusion, the second floating diffusion, the first driving circuit, the second driving circuit, and the third driving circuit are electrically connected with each other,

wherein the first driving circuit to the third driving circuit comprise transistors, respectively, and
wherein the transistor of the first driving circuit or the transistor of the second driving circuit, which is positioned adjacent to the third driving circuit, has a channel length corresponding to a pitch of the first light receiving circuit in the first direction.

Claims 20-34 (Cancelled).

Claim 35. (New) The image sensor according to claim 5, further comprising:
an intercoupling circuit configured to electrically couple the first floating diffusion and  the second floating diffusion to one of the first driving circuit and the second driving circuit.

Claim 36. (New) The image sensor according to claim 5, wherein:
the first driving circuit comprises a reset transistor;
the second driving circuit comprises a driver transistor; and
the third driving circuit comprises a selection transistor coupled in series to the driver transistor,
wherein a source of the reset transistor and a gate of the driver transistor are electrically connected to both the first floating diffusion and the second floating diffusion.

Allowable Subject Matter

Claims 1-2, 4-19 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first floating diffusion, the second floating diffusion, the first driving circuit, the second driving circuit, and the third driving circuit are electrically connected with each other, and wherein: the first driving circuit comprises a driver transistor; the second driving as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first floating diffusion, the second floating diffusion, the first driving circuit, the second driving circuit, and the third driving circuit are electrically connected with each other, wherein the first driving circuit to the third driving circuit comprise transistors, respectively, and wherein the transistor of the first driving circuit or the transistor of the second driving circuit, which is positioned adjacent to the third driving circuit, has a channel length corresponding to a pitch of the first light receiving circuit in the first direction ”, with combination of remaining features, as recited in claim 5.

The primary reason for the allowance of the claims is the inclusion of the limitation “a reset transistor positioned adjacent to the first light receiving circuit or the second light receiving circuit; a driver transistor positioned between the first light receiving circuit and the second light receiving circuit, and having a channel length corresponding to a pitch of the first light receiving circuit in a 20first direction crossing the second direction; and a selection transistor coupled in series to the driver transistor.”, with combination of remaining features, as recited in claim 6.


Yang et al (US 2017/0092671 A1) discloses the pixel array includes the plurality of two-dimensionally arranged pixel groups. The first to the fourth pixels are arranged in a 2.times.2 matrix structure. The first pixel to the third pixel may include different color filters from each other. That is the first pixel may be a first green pixel Gr, the second pixel may be a red pixel R and the third pixel may be a blue pixel B. And, the fourth pixel may include the same color filter as any one of the first pixel to the third pixel (Fig [2], Para [0031]).

However, Yang fails to disclose would not have rendered obvious the above-quoted features recited in clams 1 and 5-6.

Claims 2, 4, 7-19 and 35-36 are allowed as those inherit the allowable subject matter from clams 1 and 5-6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.